Citation Nr: 1727055	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-19 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating for anxiety disorder in excess of 30 percent prior to July 28, 2014, and in excess of 70 percent on or after July 28, 2014.

2.  Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar spine sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army and the New Jersey Army National Guard.  He had active duty service from October 2004 to December 2005 and from September 2008 to November 2009.  He also had a period of active duty for training (ACDUTRA) from March 2003 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that the Veteran requested a Travel Board hearing in his July 2011 VA Form 9.  A subsequent February 2012 letter informed the Veteran that he was scheduled for such a hearing in March 2012.  However, the Veteran failed to appear at the March 2012 hearing, and he has not requested that the hearing be rescheduled or provided good cause.  As a result, his hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

In a June 2014 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since bene returned to the Board for appellate review.

The November 2010 rating decision granted entitlement to service connection for anxiety disorder and assigned an initial disability rating of 30 percent effective from November 20, 2009.  During the pendency of the appeal, an October 2014 rating decision increased the disability rating to 70 percent effective from July 28, 2014.  As the assigned evaluations are less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that additional treatment records were associated with the claims file after the October 2014 supplemental statement of the case.  These records include VA treatment records dated from February 2105 to September 2015, service treatment records that were received in May and October of 2015, and a July 2015 VA examination.  However, the Veteran waived the AOJ's initial review of this additional evidence in a May 2017 statement.  38 C.F.R. § 20.1304(c).

The issue of entitlement to an initial disability rating in excess of 10 percent for thoracolumbar spine sprain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From November 20, 2009 to July 27, 2014, the Veteran's anxiety disorder symptoms have been productive of occupational and social impairment with reduced reliability and productivity; but not occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  On and after July 28, 2014, the Veteran's anxiety disorder symptoms have been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  From November 20, 2009 to July 27, 2014, the criteria for an initial disability rating of 50 percent for anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9400 (2016).

2.  On and after July 28, 2014, the criteria for an initial disability rating in excess of 70 percent for anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his anxiety disorder.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, and thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded a VA examination in October 2010 and July 2014 in connection with the claim on appeal.

The June 2014 Board remand directed the AOJ to request that the Veteran identify and provide any authorization necessary to obtain outstanding private treatment records.  In addition, the Board stated that the Veteran should be invited to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself or other individuals related to his disability.  The AOJ sent the Veteran a letter outlining these requests in July 2014.  However, the Veteran did not identify any records that VA needed to obtain, and he did not submit any additional evidence.  The AOJ also complied with the Board's request to obtain updated VA treatment records and associate them with the claims file.  

The Board also instructed the AOJ to provide the Veteran with a VA examination to evaluate his anxiety disorder.  Such an examination was conducted in July 2014.  The Board finds that this examination is adequate for rating purposes as it fully addresses the rating criteria and evidence of record that are relevant for rating the Veteran's psychiatric disorder. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Additionally, the Veteran has not asserted, nor does the evidence indicate, that his condition has worsened since that time. Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007) (the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition). Consequently, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  

Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

As discussed above, The Veteran's anxiety disorder is assigned a 30 percent disability rating from November 20, 2009 to July 27, 2014.  On and after July 28, 2014, his anxiety disorder is assigned a 70 percent disability rating.  The Veteran's psychiatric disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9400; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  Under this diagnostic code, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

Prior to the beginning of the appeal period, the Veteran reported in a September 2009 Post-Deployment Health Assessment that during the past 4 weeks, emotional problems (such as feeling depressed or anxious) made it extremely difficult to do his work, take care of things at home, or getting along with other people.  He reported having sleep problems, but he denied experiencing irritability or memory problems.  In addition, the Veteran also stated that in the past month, he had not suffered from little interest or pleasure in doing things; or felt down, depressed, or hopeless.  The Veteran also denied having nightmares about any past experiences; feeling numb, detached from others, activities, or surroundings; or being constantly on guard, watchful, or easily startled.  During a subsequent October 2009 VA examination, the Veteran stated that he had problems with insomnia and irritability.  He denied having symptoms of depression, anxiety, or flashbacks.

In a July 2010 behavioral health assessment from the Veteran's Reserve STRs, the Veteran denied feeling down, depressed, or hopeless.  He also denied having little pleasure or interest in doing things.  Regarding alcohol use, the Veteran reported having a drink containing alcohol 2 to 4 times a month, and consuming 1 to 2 drinks at a time.  He reported having 6 or more drinks on a less than monthly basis, and he denied ever using more alcohol than he intended.  The Veteran he did not feel that he needed to cut down on his alcohol use.

The Veteran was provided with a VA examination related to his claim in October 2010.  The Veteran presented to the examination casually dressed with a clean and neatly groomed appearance.  He was found able to maintain his personal hygiene and did not have problems with activities of daily living.  The Veteran's behavior was appropriate, his attention was intact, and he was alert and oriented times three.  In addition, his remote, recent, and immediate memory were normal.  The Veteran had an attentive attitude, anxious/dysphoric mood, and a constricted affect.  No abnormalities were reported in his speech, thought process, intelligence, or judgment.  He partially understood that he had a problem.  No delusions or hallucinations were present.  The Veteran did not engage in obsessive/ritualistic behavior.  The examiner noted that he experienced panic attacks 2 times a week that lasted for 10 seconds.  The attacks had been occurring for the past 8 to 9 years and did not impact his functioning.

The examiner also stated that the Veteran described his mental health as "almost excellent."  However, he was having trouble sleeping throughout the night and slept for 4 to 5 hours a night.  This problem had been present since his first deployment, and he usually felt tired with lowered energy/motivation/interest as a result.  He was also hypervigilant and easily agitated or irritated.  The Veteran was uncomfortable in crowded places and felt the need to keep his back to the wall in restaurants.  The Veteran additionally had an exaggerated startle response and described becoming panicked and sometimes teary-eyed at the sound of a whistling tea kettle.  Other loud noises, such as the slamming of gates, left him feeling frozen.  In addition, he had some problems with concentration, reporting symptoms of "tunnel vision" and easy distractibility that had not interfered with his daytime functioning.

The Veteran reported exercising regularly and trying to watch what he ate.  He also enjoyed hunting and fishing.  He noted that his work schedule prevented him from engaging in these activities more than once a week.  Regarding his relationships, the Veteran had been married to his second wife for more than two years, and he described their marital relationship as wonderful.  He also had four children from a previous relationship, and he was in contact with them on a daily basis.  The Veteran was not in contact with his first wife.  In addition, he had a close relationship with his brother.  He denied having any significant relationships outside of his family, noting that he had problems trusting other people he did not know well.  In terms of employment, the Veteran was working as a corrections officer.  Although he reported functioning well in this employment, he disliked the work and was interested in looking for another job.

There was no problem with impulse control, and no history of suicide attempts or violent/assaultive behavior.  The examiner also noted that the Veteran did not have suicidal or homicidal thoughts.  The Axis I diagnosis was anxiety disorder not otherwise specified (NOS) that was of moderate severity.  The GAF score was 65.  The Veteran was found capable of managing his financial affairs.  The examiner opined that the Veteran had reduced reliability and productivity.  The examiner noted that the lowered energy and motivation resulting from the Veteran anxiety symptoms, especially his sleep difficulties, could occasionally lead to interpersonal conflicts with his wife and coworkers.  These conflicts and the Veteran's other anxiety symptoms, including uneasiness with strangers and a preference for being at home rather than out in public, had not caused a significantly negative impact on his performance and effectiveness at work.  The anxiety symptoms were profoundly more impactful on his ability to function effectively outside of work in his relationships with his wife, children, family, and community. 

In a November 2010 VA treatment record, the Veteran reported that he still had problems with anxiety and sleep disturbances.  He continued to deny having homicidal or suicidal ideation.  The GAF score was 70.  A subsequent December 2010 VA treatment record noted that in addition to the Veteran's sleep and irritability complaints, he had trouble remembering where he put the remote control.  The Veteran's wife also reported that he could attack when he awakened from sleeping.  He additionally described feeling the need to lash out at a child who ran up to him in a store as a result of reexperiencing symptoms from his deployment.  The Veteran still denied having hallucinations.  While the Veteran did not engage in spending sprees or have a history of grandiosity, his wife reported that he was too generous with others.  The diagnosis was still anxiety disorder NOS, but the record noted that the Veteran's pattern appeared more similar to PTSD mixed with some panic symptoms.  He was also diagnosed with insomnia.  The GAF score was 65.

In January 2011, a VA treatment record reported that the Veteran had a euthymic mood and a variable affect.  No problems were indicated in his hygiene, state of dress, eye contact, or attitude.  The Veteran was sleeping better with medication.  The Veteran had also used relaxation techniques to cope with a recent hyperstartle response to fireworks.  However, he continued to experience irritability, and he described snapping at his wife.  While the Veteran still hated his job as a corrections officer, he had been nominated to for non-commissioned officer (NCO) of the year by his platoon and 1st sergeant.  The Veteran felt vulnerable and unsafe at work as he did not believe that his coworkers would support him if he had trouble with a prisoner.  He denied having suicidal or homicidal ideation.  Later this month, the Veteran was assessed to have PTSD.  

Another January 2011 VA treatment record noted that the Veteran argued with his wife regarding his devotion to other family members.  The Veteran reportedly raised his voice during these arguments without realizing it.  However, when the Veteran's wife made the Veteran aware of this issue, he used deep breathing to help him calm down.  The record noted that one of the Veteran's children had an unplanned pregnancy, and the Veteran and his wife had offered to assume custody of the future grandchild.  While the Veteran continued to struggle with irritability and a hyperstartle response, he appeared to be more positive and optimistic about his ability to make changes in his life.

In a February 2011 VA treatment record, the Veteran reported that he was slower to anger, and he was having fewer arguments with his wife.  The Veteran described a recent stressor related to the arrest of one his children.  After taking around a week to cool off, the Veteran was able to speak with his child and offer his support.  The Veteran continued to dislike his corrections officer job.  He reportedly decided to volunteer to redeploy to Iraq and Kuwait.  No suicidal or homicidal ideation was present.  In March 2011, a VA treatment record noted that the Veteran's wife told him he was less irritable.  However, she also informed him that he accidentally hit her when he was kicking and screaming in his sleep.  During the visit, the Veteran continued be alert and oriented times three.  There were no deficiencies noted in his appearance, speech, language, or behavior.  The Veteran had a euthymic mood and a wide-ranging affect.  No hallucinations, delusions, or obsession were present.  In addition, the Veteran had good insight and judgment with an intact memory and an average fund of knowledge.  He did not have homicidal or suicidal ideation.  The assessment was still PTSD.  Later this month, the Veteran reported that he had not spoken with his child for two weeks as a result of feeling betrayed by the child's arrest.  However, he continued to get along well with his wife and was planning a trip to visit his father.  

Also in March 2011, the Veteran described feeling betrayed by the military after he believed they illegally discovered that he had a cardiac problem.  As a result, the Veteran was undeployable.  The Veteran was also arguing more with his wife, but the record noted that he remained committed to her and making their relationship work.  The Veteran noted that while he was visiting his father, a 10 year old scared the Veteran by approaching him from behind.  Although the Veteran indicated that he was ready to strike the child, he was able to control himself and did not do so.  The Veteran denied having suicidal or homicidal ideation.

In an April 2011 VA treatment record, the Veteran's previous mental status findings were unchanged.  The Veteran continued to have sleep disturbances and hate his job.  However, his temper and PTSD symptoms were noted to be under control.  A subsequent April 2011 VA treatment record noted that the Veteran had anger problems at work and was involved in a recent conflict with his lieutenant.  However, the Veteran had recently spoken to the child involved in legal difficulties, and he was managing marital tension better.  His mood was sometimes aggravated by back pain.  The record noted that while he still struggled with anxiety symptoms, he was largely stable.

In January 2013, a VA treatment record noted that things were going very well for the Veteran.  He was dressed casually with good hygiene.  He continued to display appropriate eye contact and a cooperative, interactive attitude towards the therapist.  The Veteran had a euthymic affect and a congruent affect.  He was now working in the armory instead of the prison.  However, he was feeling very frustrated with the military for denying his security clearance due to a problem in his credit history involving a financial dispute with a company.  The Veteran was working with the company to resolve the issue, and the record stated that he was adopting healthy strategies to cope with the problem.  He denied feeling angry at work or having anger outbursts at home.  He was getting along well with his wife, sleeping better, not having nightmares or strange dreams, and feeling less fatigued and jumpy.  He was also going to the gym.  Although the Veteran reported drinking to excess over the holidays, he denied having problems from the binge.  He noted that he should not have consumed as much alcohol as much as he did, and he was monitoring his current alcohol intake.  The Veteran felt that he was making progress towards discharge from psychotherapy.  No suicidal or homicidal ideation was present.

Later in a January 2013 VA treatment record, the Veteran reported that he recently felt irritable when he forgot his medication on a trip.  However, the Veteran was feeling better after resuming his medication use.  At this time, the Veteran was alert and oriented times three.  No abnormalities were indicated in the Veteran's appearance and behavior, speech, language, mood and affect, insight, judgment, or memory.  The Veteran did not experience perceptual disturbances, unusual thought content, or abnormal thought process and association.  He also did not have homicidal or suicidal ideation.  The assessment was mild PTSD and anxiety NOS.  The mental status findings were unchanged in April 2013.  The Veteran reported that he was doing well on his medication, things at work were going well, and the Veteran's marriage was doing well.  The Veteran attributed his improved mood to being able to relax more and not going out without his wife.  He had been promoted at work, and the Veteran indicated that he took the security clearance issue in stride.  He denied having any conflict or discord at work.  The Veteran was also doing well with anxiety and anger control by using breathing techniques.  In addition, he was minimizing his alcohol use.

A subsequent April 2013 VA treatment record noted that the Veteran was experiencing a pattern of anxiety with symptoms of insomnia, mild panic/distress at times, and irritability/anger.  The Veteran received a diagnosis of anxiety NOS (rule out PTSD with panic symptoms), and a GAF score of 71.  In June 2013, the Veteran's sleep was noted to be adequate.  The Veteran was also able to tolerate crowds, but he still experienced a hyperstartle reaction to loud noises.  He denied having flashbacks or intrusive thoughts.  In addition, his marriage was still doing well.  The record also noted that the Veteran's sibling was living with him while on parole.  In his free time, the Veteran continued to exercise by jogging and bicycling.  In September 2013, the Veteran's mood remained stable.  His gains in anxiety and anger control were maintained.  The record stated that he appeared to use appropriate behavioral coping skills spontaneously.  The Veteran had good family relationships and his alcohol use was reduced.  The Veteran's sleep and appetite were improved.

The Veteran continued to work as a prison guard, but he was considering switching shifts to avoid a captain who gave the Veteran a hard time.  Although he had some anticipatory concerns related to work stress, the record stated that he was managing the anxiety well.  In addition, the Veteran believed that he was making good progress.  The record did not suggest that the Veteran had any abnormalities in his hygiene, state of dress, or eye contact.  The Veteran's mood was euthymic and his affect was full range.  In addition, the Veteran still had a cooperative and interactive attitude.  He also denied having homicidal or suicidal ideation.

In January 2014, a VA treatment record stated that the Veteran's mood was relatively stable.  He reported that he had been doing well for the past 3 to 4 months.  He enjoyed the recent holidays and denied having problems with depression or irritability.  The Veteran was sleeping better, with around 7 to 8 hours of sleep per night.  His appetite was within normal limits.  In the workplace, the Veteran indicated that he was had resolved the tension with his captain and no longer felt the need to switch his shift.  He also continued to serve with the National Guard unit.  He made improvements regarding relationships, tolerating crowds, and managing his startle response.  The Veteran's biggest concern was the possibility that his brother would relapse when he moved out of the house.  He noted that his anxiety sometimes changed to anger when talking with his brother.  However, his marital relationship was better and the Veteran engaged in activities with his wife.
He was also making better decisions related to alcohol use.  He denied having homicidal or suicidal ideation.

Another VA examination related to the Veteran's psychiatric disability was conducted on July 28, 2014.  During the examination, the Veteran was engaged and cooperative.  His mood was bright, and his affect was appropriate.  The examiner also noted that the Veteran was experiencing back pain and related discomfort throughout the examination.

The Veteran's symptoms included anxiety, panic attacks that occurred weekly or less often, and a chronic sleep impairment.  In addition, he had difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran continued to be uncomfortable in new surroundings and crowded environments.  The examiner also found that the Veteran had impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran reported occasionally using alcohol in social setting, but he stated that his alcohol use was never excessive or problematic.  The examiner stated that the Veteran engaged in individual counseling, marital counseling, and medication management.

The examiner additionally noted that he experienced difficulty in establishing and maintaining effective work and social relationships.  The Veteran was still married to his second wife.  He reported that they had an excellent and supportive relationship.  He continued to maintain contact with his children, and he stated that they had a good relationship.  While the Veteran engaged in regular social activity with his family, he had limited social activity outside of his family.  He still enjoyed hunting, fishing, and exercise.  In addition, the Veteran remained in the National Guard.  Since the last examination, he had continued in consistent, fulltime employment as a corrections officer.  The Veteran still did not like the job, and he felt the work was stressful at times.  The Veteran also found the behavior of his coworkers to be unprofessional and potentially dangerous.

The diagnosis was unspecified anxiety disorder.  The Veteran was deemed capable of managing his financial affairs.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  According to the examiner, the Veteran's score on the Beck Anxiety Inventory was indicative of a mild level of anxiety-related symptomatology.  The examiner stated that while the Veteran disliked his work, he was able to function in his job in a successful capacity.  The examiner concluded that the Veteran's anxiety levels were not severe enough to preclude his ability to secure and follow a substantially gainful occupation.  The examiner also observed that the Veteran reported that he enjoyed his life and was doing relatively well from a mental health standpoint.  The examiner stated that the Veteran appeared to be functioning at the same level as he had been at the time of the October 2010 VA examination.

Following this examination, a May 2015 record from the Veteran's Reserve STRs noted that the Veteran had a euthymic mood and a normal affect.  A subsequent September 2015 VA treatment record noted that the Veteran denied having depression, anxiety, or thoughts of hurting himself or others.

After reviewing the evidence of record, the Board finds that a 50 percent disability rating is warranted prior to July 28, 2014 for the Veteran's anxiety disorder.  During this period, the Veteran experienced occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks twice a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  During the October 2010 VA examination, the Veteran indicated that his problems with panic attacks and decreased energy or mood from lack of sleep had been present for at least a year before the examination.  The available treatment records also reflect that the Veteran experienced emotional difficulty and problems sleeping in 2009.  Affording the Veteran the benefit of the doubt, the Board finds that the 50 percent rating is warranted effective from November 20, 2009 to July 27, 2014.  38 U.S.C.A. § 5107(b).

The Board does not find that a 70 percent rating is appropriate prior to July 28, 2014 as the Veteran did not experience occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board acknowledges that the Veteran's anxiety symptoms suggest difficulty in adapting to stressful circumstances.  However, as will be explained below, the Board does not find that this symptom caused the degree of occupational and social impairment that is described under the rating criteria for a 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In the period prior to July 28, 2014, no abnormalities were found in the Veteran's speech, and he consistently denied having suicidal ideation.  The treatment records indicated that the Veteran was never less than fully oriented, and his personal appearance and hygiene were normal with no signs of neglect.  In addition, the record did not suggest that the Veteran engaged in obsessional rituals or experienced abnormalities in his speech.  While the Veteran had some difficulty in establishing and maintaining relationships during this period, he did not demonstrate an inability to do so.  The Veteran maintained a good relationship with his second wife throughout this period, and he even reported some improvements in their periods of marital discord.  He also kept in touch with his children and brother and offered them his support when they experienced legal or personal difficulties.

The Board also finds that the Veteran did not display impaired impulse control in the period prior to July 28, 2014.  Although the Veteran experienced anger and irritability, the record does not reflect that he could not control these symptoms, and there was no report of any violence.  The treatment records from November 2010 and March 2011 indicated that the Veteran was able to suppress his impulse to lash out at children who startled him.  In situations when the Veteran was angry, such as when his child was arrested, he described managing this emotion by taking a cooling off period instead of immediately reacting.  Records from this period further indicated that the Veteran employed strategies such as deep breathing to cope with his anger or irritability.  Additionally, he successfully maintained the same job throughout this period, handling stresses on the job.

In addition, the Veteran's denied feeling depressed during this period, and the record does not show that his reported symptoms of panic were near-continuous or affected his ability to function independently, appropriately, or effectively.  The October 2010 VA examiner specifically noted that the Veteran's panic attacks did not impact his ability to function.  In addition, the records consistently indicated that the Veteran's behavior was appropriate.  Moreover, the October 2010 VA examiner opined that the Veteran's symptoms caused an occupational and social impairment with reduced reliability and productivity.  In summary, the Veteran has not demonstrated symptoms consistent with the general level of impairment that would warrant a 70 percent evaluation, or akin to the symptoms that are listed in rating criteria.  The evidence also fails to show that the Veteran's symptoms equate in severity, frequency and duration to occupational and social impairment with deficiencies in most areas.

In reaching this decision, the Board has considered the Veteran's GAF scores, which are but one factor for consideration in assigning a rating in this case.  GAF scores from 71 to 80 represent no more than slight impairment in social, occupational, or school functioning.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 are indicative of moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Lower GAF scores of 41 to 50 represent serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  The Veteran's GAF scores during this period have ranged from 65 to 71, indicating mild to slight symptoms.  Consequently, the Veteran's scores during this period provide greater support for a 50 percent rating and do not mandate the assignment of a 70 percent evaluation.

After consider the evidence from the period on and after July 28, 2014, the Board does not find that a disability rating in excess of 70 percent is warranted for the Veteran's anxiety disorder.  First, the Board finds that the Veteran has not demonstrated total social impairment during this period.  The July 2014 VA examiner noted that the Veteran had a good relationship with his second wife and children, as well as his brother, who lived with him and his wife.  He also participated in regular social activities with family members.  This level of social functioning is not indicative of a total social impairment.  The Board notes that the rating criteria require both total occupational and social impairment.

The Board additionally finds that the Veteran's symptoms are not of the severity or frequency to warrant a 100 percent evaluation.  During the July 2014 VA examination, the Veteran behaved cooperatively, and neither the examiner nor the other evidence from this period reported grossly inappropriate behavior.  The Board also notes that the July 2014 VA examiner marked that only specific symptoms from an available list were applicable to the Veteran's anxiety disorder, stating that no other symptoms were attributable to the disorder.  It is notable that the examiner did not mark that the Veteran experienced gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  In addition, the Veteran's did not report experiencing these symptoms on or after July 28, 2014.  There is no also no indication that these symptoms were present in the subsequent treatment records from this period.

In light of the above discussion, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 70 percent is appropriate for the Veteran's anxiety disorder on or after July 28, 2014; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

From November 20, 2009 to July 27, 2014, an initial disability rating of 50 percent for anxiety disorder is granted.

On and after July 28, 2014, an initial disability rating in excess of 70 percent for anxiety disorder is denied.


REMAND

Regarding the Veteran's increased rating claim for his thoracolumbar spine sprain, the Board finds that a remand is necessary to obtain an adequate VA examination in compliance with the directives of the June 2014 Board remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  In response to the June 2014 remand instructions, the Veteran was provided with a VA examination to evaluate the current severity and manifestation of his thoracolumbar spine sprain in July 2014.  However, the examination report does not show that the examiner tested for pain in passive motion.  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 23 Vet. App. 158, 168-69 (2016).  The Board therefore finds that a remand is needed to obtain an adequate VA examination to evaluate the Veteran's thoraolumbar spine disability under the applicable rating criteria.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his thoracolumbar spine sprain.  

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Erie VA Medical Center, dated since September 2015.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his thoracolumbar spine sprain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the thoracolumbar spine sprain under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.

The examiner must indicate whether a diagnosis of intervertebral disc syndrome is warranted, and if not, should provide a fully reasoned explanation as to why such a diagnosis is not warranted.  The examiner must indicate whether the Veteran has incapacitating episodes due to intervertebral disc syndrome.  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If the Veteran experiences incapacitating episodes, the examiner must indicate the approximate number of weeks in the last year the Veteran has experienced incapacitating episodes.

The examiner must also indicate whether the Veteran has any neurological disability as a result of his thoracolumbar spine sprain.  If so, the examiner should indicate the nerve or nerves affected, whether the neurological symptoms are better described as paralysis, neuritis, or neuralgia, and describe the severity of the neurological symptoms.

The examiner should also state whether there are any scars related to the Veteran's thoracolumbar spine disability.  If so, he or she should provide the findings necessary under the rating criteria for scars.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


